               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTMCT OF GEORGIA
                        ATLANTA DIVISION


 DAVID J. PERRAS,

       Plaintiff,
                                              CIVIL ACTION FILE
 V.

                                              NO. 1:19-CV-1831-MHC
 THE COCA-COLA COMPANY OF
 NORTH AMERICA,

       Defendant




                                      ORDER

      This case comes before the Court on Defendant the Coca-Cola Company of


North America ("Coca-Cola")'s Motion to Dismiss Plaintiffs Amended Complaint

("Motion to Dismiss") [Doc. 12].

I. BACKGROUND1




1 Because this case is before the Court on a motion to dismiss, the facts are
presented as alleged in the Amended Complaint [Doc. 9]. See Silberman v. Miami
Dade Transit, 927 F.3d 1123, 1128 (llth Cir. 2019) (citation omitted).
      This case is about whether Plaintiff David J. Perras ("Perras") is entitled to


relief against his former employer, Coca-Cola, under Section 502(a)(3) of the

Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C.

§ 1132(a)(3), for the loss of medical and life insurance coverage.

      Perras was employed by Coca-Cola from around 1997 until he became

disabled due to cancer on July 16, 2009, and began receiving short-term disability

benefits. Am. Compl. ^ 4-5, see also icL ^ 37. The employee medical benefits


plan in effect at the time Perras began receiving long-term disability ("LTD")

benefits provided that medical insurance coverage would end when, among other


things, an employee leaves the company, unless coverage is extended.2 Med.


Benefits Summ. Plan Description for U.S. Assocs. (Jan. 1, 2010) ("2010 Plan")

[Doc. 12-2] at 533; see Am. Compl. ^ 6, 24. After-tax coverage for an employee




2 Perras continues to receive long-term disability benefits, and his eligibility for
those benefits is not in dispute. See Am. Compl. ^ 6.


 The parties agree that the Court can consider the 2010 Plan without converting
the Motion to Dismiss into one for summary judgment because "the attached
document is (1) central to the plaintiffs claim and (2) undisputed." See Mem. of
Law in Supp. ofDef. the Coca-Cola Co.'s Mot. to Dismiss Pl.'s Am. Compl.
("Def.'s Mem.") [Doc. 12-1] at 6 (quoting Day v. Tavlor, 400 F.3d 1272, 1276
(11th Cir. 2005)); Br. in Resp. to Def.'s Second Mot. to Dismiss ("PL'S Resp.")
[Doc. 13] at 7-8. Because Perras does not dispute the authenticity of the letters
attached to the Motion to Dismiss that Coca-Cola sent to him, Pl/s Resp. at 7, the

                                           2
on LTD can continue, by paying required contributions, "until the earlier of the

date that LTD benefits end, you retire, or 3 years from the date that your LTD

begins ("LTD Coverage Period")." 2010 Plan at 54. After-tax coverage for

eligible retired employees can continue, by paying required contributions, until the

employee's or their surviving eligible dependents' death. Id. at 55.

      Since 2010, Coca-Cola has cancelled and reinstated Perras's health


insurance benefits once or twice each year. Am. Compl. ^ 9. Perras's cancer is


treated with high levels of morphine, and Coca-Cola was aware that Perras was on


mind-altering prescription drugs. Id. ^ 7-8. Coca-Cola paid 80% ofPerras's

medical bills while assisting him in obtaining Medicare on or about February 3,

2013. Id T| 10. Around this time, Perras alleges that he was orally informed that

all of his ancillary benefits were transferred to a retiree plan and would continue


until his death.4 Id ^ 11. Coca-Cola's human resources department orally


informed Perras that it did not handle the retiree plan and that Perras should look at

the retirement plan himself. Id. ^ 12.




Court will also reference them without making any determination as to the
accuracy of their contents.


 Perras does not allege by whom or what entity he was so informed. See Am.
Compl.Kll.
      Ultimately, from July 16, 2009, until May 13, 2016, Coca-Cola provided

Perras with all of his health and welfare benefits, including medical insurance and

life insurance. Id ^ 13. This included core life insurance in the amount of

approximately $75,000.00 (Perras's salary at "retirement") and supplemental life

insurance in the amount of approximately $300,000.00 (four times Perras's salary

at "retirement"). Id.


      On May 31, 2016, Perras received a letter from Coca-Cola (the "May 31

Letter") [Doc. 12-3] stating that his employment status should have been

terminated effective February 4, 2013, but was not due to an administrative error.


IcL ^ 14. The May 31 Letter informed Perras that (1) because of the

"administrative error," Coca-Cola "continued to provide [Perras] with inactive


health and welfare benefits beyond the effective date of when [his] benefits

eligibility should have terminated," (2) within sixty (60) days, Perras's

employment with Coca-Cola would be terminated and his long-term health and

welfare coverage would end, and (3) Perras was not eligible to continue his health

insurance benefits under COBRA because his coverage during the time he was

ineligible for those benefits would be counted as his COBRA eligibility period. Id.

^ 15-16; May 31 Letter. Nevertheless, Perras continued to receive his health

insurance benefits through December 31, 2018. Am. Compl. ^ 23.


                                          4
      The May 31 Letter did not reference Perras's life insurance and did not

inform him of his right to convert that insurance to a permanent individual life


insurance policy. Id ^ 17-18; May 31 Letter. Perras alleges that Coca-Cola,

through its third-party administrator, generally provides terminated employees with

packages titled "Leaving the Coca-Cola Company" and "What You Need to

Know" that, among other things, explain an employee's life insurance conversion


rights. Am. Compl. ^ 20-21. Perras did not receive these packages or any


substantive guidance regarding his life insurance. Id. ^ 22.


      On July 29, 2016, Coca-Cola wrote Perras a letter (the "July 29 Letter")

[Doc. 12-5] stating that Perras's health and welfare benefits should have ended

three years from the date his LTD benefits began.5 IcL ^ 25. Coca-Cola informed


Perras that he was not eligible for health coverage as a retired employee because he


had not met his Earliest Retirement Eligibility Date,6 which Coca-Cola stated was

October 18, 2017, when he reached the three-year mark of the date his LTD

coverage began. July 29 Letter.




5 The July 29 Letter states that it is in response to an email sent by Perras on June
9, 2016, which Coca-Cola treated as an eligibility request for retiree health and
welfare benefits. See July 29 Letter.


6 The parties do not explain how this date is calculated, but it is irrelevant when
considering Coca-Cola's Motion to Dismiss.
      On or about August 2016, and within sixty (60) days of his July 29, 2016,

termination date referenced in the May 31 Letter,7 Perras attempted to convert his

life insurance. Am. Compl. ^ 26-28. On or about December 14,2016,


Metropolitan Life Insurance Company ("Metropolitan Life") denied Perras

coverage based on its medical review ofPerras's health. Id ^ 29. Perras alleges


that Metropolitan Life would not convert his life insurance coverage because he

did not apply for conversion within sixty (60) days of his last day of work. Id.

Tl 30. Coca-Cola never informed Perras that he needed to apply for conversion


within this time period, but instead repeatedly informed Perras, until 2016, that he

had life insurance coverage. Id.


       On or about December 30, 2016, Perras appealed Coca-Cola's determination


that he was not eligible for health coverage as a retired employee.8 See id. If 32;




7 Perras alleges that the normal time frame for making an application to convert
insurance is "usually 60 days." Am. Compl. ^ 28.


8 Perras, in this letter, and his attorney, in a June 15, 2017, letter, contended that
Perras's date of disability was in 2009 and, under the 2010 Plan, the three-year
limitation on health coverage for employees on LTD did not apply if disability
occured prior to December 31, 2009. See Am. Compl. ^ 32-33, 37, 39. However,
Perras now agrees that under the 2010 Plan, his benefits should have ended in
February 2013, and he does not assert a claim for denial of benefits. See Pl.'s
Resp. at 8. Neither Perras's December 30, 2019, letter nor his attorney's June 15,
2017, letter is attached to the Amended Complaint or Motion to Dismiss.
Letter from Michael Dugger, Coca-Company Benefits Committee, to David Perras

(Feb. 23, 2017) ("Feb. 23 Letter") [Doc. 12-6]. On February 23, 2017, Coca-Cola

denied Perras's claim for retirement benefits because he had not reached his

Earliest Retirement Eligibility Date when he reached three years of LTD. Am.

CompL Ti 34; Feb. 23 Letter.

      On June 15, 2017, as an attempt to exhaust administrative remedies on any


ERISA claims, Perras's attorney wrote Coca-Cola a letter contending that Perras


was entitled to continuation of his benefits that he had lost or would shortly lose,

including his health insurance, dental insurance, vision insurance, accidental death


and dismemberment coverage, and life insurance. Am. Compl. ^ 37-38. On


August 2, 2017, Coca-Cola responded, denying that Perras was entitled to


coverage under the 2010 Plan. See generally icL ^ 40-4 1.

      On April 25, 2019, Perras filed this lawsuit against Coca-Cola. See Compl.

[Doc. 1]. Perras's Amended Complaint asserts that Coca-Cola breached its


fiduciary duty, not by withholding vested benefits, but by "engaging in a

systematic pattern of misrepresentation and incompetence that caused [Perras] to


believe that his ancillary benefits would be reinstated ultimately." Am. Compl.

T{ 59. Perras seeks to recover under ERISA's "catch all" provision. Id. ^ 64; see


generally ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3).


                                           7
II. LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

"short and plain statement of the claim showing that the pleader is entitled to

relief." Under Federal Rule of Civil Procedure 12(b)(6), a claim will be dismissed


for failure to state a claim upon which relief can be granted if it does not plead

"enough facts to state a claim to relief that is plausible on its face." Bell Ati. Corp.


v. Twomblv, 550 U.S. 544, 570 (2007). The Supreme Court has explained this

standard as follows:


      A claim has facial plausibility when the plaintiff pleads factual content
      that allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged. The plausibility standard is not
      akin to a "probability requirement," but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Thus, a

claim will sumve a motion to dismiss only if the factual allegations in the pleading

are "enough to raise a right to relief above the speculative level." Twombly, 550


U.S. at 555.


      At the motion to dismiss stage, the court accepts all well-pleaded facts in the

plaintiffs complaint as true, as well as all reasonable inferences drawn from those


facts. McGinley v. Houston. 361 F.3d 1328, 1330 (11th Cir. 2004); Lotierzo v.

Woman's World Med. Ctr., Inc, 278 F.3d 1180,1182 (11th Cir. 2002). Not only
must the court accept the well-pleaded allegations as tme, but these allegations


must also be construed in the light most favorable to the pleader. Powell v.

Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011). However, the court need not

accept legal conclusions, nor must it accept as true legal conclusions couched as


factual allegations. Iqbal, 556 U.S. at 678. Thus, evaluation of a motion to dismiss

requires the court to assume the veracity ofwell-pleaded factual allegations and


"determine whether they plausibly give rise to an entitlement to relief." Id. at 679.

HI. DISCUSSION

      The parties agree that, according to the language of the 2010 Plan, Perras's


ancillary benefits should have ended in February of 2013. See Def.'s Mem. at 3-4,


7-10; Pl.'s Resp. at 8; Reply in Supp. ofCoca-Cola's Mot. to Dismiss PL'S Am.


CompL ("Def/s Reply") [Doc. 14] at 2. For this reason, Perras does not assert an

ERISA Section 502(a)(l)(B) claim for denial of benefits but, rather, a Section

502(a)(3) claim for a plan administrator's breach of fiduciary duty. Pl.'s Resp.

at 8. Perras contends that as the fiduciary, Coca-Cola had a higher duty than to


merely abide by the plan's terms and it breached "its affirmative duties to convey

complete, thorough, and accurate information that was material to the Perras'[s]


claims and circumstances." Id. at 9.
      ERISA establishes the standard by which "a fiduciary shall discharge his

duties with respect to a plan." See 29 U.S.C. § 1104(a)(l). Under ERISA Section


502(a)(3),

      [a] civil action may be brought . . . by a participant, beneficiary, or
      fiduciary (A) to enjoin any act or practice which violates any provision
      of this subchapter or the terms of the plan, or (B) to obtain other
      appropriate equitable relief (i) to redress such violations or (ii) to
      enforce any provisions of this subchapter or the terms of the plan[.]

29 U.S.C. § 1132(a)(3). Perras, as a participant and beneficiary of the 2010 Plan,

contends that Coca-Cola breached its fiduciary duties by: (1) informing Perras that

he would be covered under its medical plan until his death or until retirement, at

which time he would be covered under a retiree health plan; (2) continuing Perras's

benefits despite the 2010 Plan's language; (3) and failing to notify Perras of his life

insurance conversion rights. Pl.'s Resp. at 9 (citing Am. Compl. ^11,13, 23),


13-15 (citing Am. Compl. ^ 5-8, 20-22).

      A. Whether Coca-Cola Breached its Fiduciary Duties by Informing
           Perras That His Benefits Would Continue

      Perras contends that Coca-Cola misrepresented his entitlement to benefits by


"not only telling him that his benefits would continue, but by actually continuing

his benefits" and that he relied on these representations and actions to his

detriment. Pl.'s Resp. at 9. As an initial matter, the Amended Complaint does not


allege that Coca-Cola told Perras that his health and life insurance would continue;
                                          10
rather, it alleges that Perras "was orally informed"—it is unclear by whom—"that


all of his ancillary benefits were transferred to a retiree plan and would continue

until his death." See Am. Compl. ^11. It is unclear from the Amended Complaint

whether Perras was so informed by Coca-Cola or some other person or entity.


      Coca-Cola asserts that it did not breach any fiduciary duty under ERISA

Section 502(a)(3) because the plain language of the 2010 Plan specifies when

coverage ends and the circumstances of when it can be extended. Def.'s Mem.


at 7-8. In response, Perras asserts that Coca-Cola breached its fiduciary duty "by


engaging in a systematic patter of misrepresentation and incompetence" that


caused him "to believe ancillary benefits would be continued." Pl.'s Resp. at 12.


      Perras contends that this case is analogous to Jones v. Am. Life and


Accident Ins. Co., 370 F.3d 1065 (11th Cir. 2004), which allegedly establishes that

facts similar to those alleged here state a claim for breach of fiduciary duty. Pl.'s

Resp. at 10-12. In Jones, a class action complaint, the United States Court of


Appeals for the Eleventh Circuit held that "participants in an ERISA-govemed

plan that rely to their detriment on a fiduciary's misrepresentations of the plan's

terms may state a claim for 'appropriate equitable relief under Section 502(a)(3) if

they have no adequate remedy elsewhere in ERISA's statutory framework." Jones,




                                          11
370 F.3d at 1074. The Eleventh Circuit reversed the district court's dismissal of

plaintiffs Section 502(a)(3) claim where the complaint alleged that:

(1) "employees were routinely told by the company's management that if they

stayed with the company until they were eligible for retirement, they would receive

free, lifetime life insurance coverage," (2) the insurer "made false representations


about the benefits provided under the plan," and (3) the insurer "breached its duty

to accurately communicate benefits to plan participants by sending out letters to


large numbers of retirees stating that their life insurance coverage would remain in


effect for their lifetime." Id. at 1071-72, 1074 (internal citations and punctuation

omitted).

      The Eleventh Circuit in Jones analogized the plaintiffs allegations to the

"materially indistinguishable circumstances" in In re Unisys Corp. Retiree Med.


Benefit ERISA Litie., 57 F.3d 1255 (3d Cir. 1995), where "the administrator . . .

consistently misrepresented the plan over a period of years, both orally and in

writing, continually representing to its employees that their medical benefits would

continue in retirement for their lifetimes," and "the administrator . . . was aware


that employees relied on these misrepresentations when planning for their


retirement, but did nothing to correct their misunderstanding and instead continued




                                          12
to reassure employees, repeatedly responding to specific questions about whether


retiree benefits could change by assuring employees that they could not." Id.

at 1072 (citing In re Unisys, 57 F.3d at 1265-66). The Third Circuit in In re Unisys

found that the plaintiff "stated a claim for breach of fiduciary duty based on

allegations that the plan administrator had given vague and incorrect answers to

them concerning the terms of their plan." Id (citing In re Unisys, 57 F.3d

at 1265-67).

      Perras contends that, like the plaintiffs in Jones, he "was repeatedly

informed through word and action that his benefits would continue under the plan."


Pl/s Resp. at 12. However, the allegations of the class members in Jones are


distinguishable from those in Perras's Amended Complaint. In Jones, the plan,

over the course of forty years, "consistently contained language" stating that if


employees retired, they would "get to keep all or some" of their group insurance.


Jones, 370 F.3 d at 1067-68. After the employer merged with another company, the


successor company mailed letters "to at least 197 retirees . .. confirm[ing] the


amount of each retiree's group life benefit" and stating, '"[t]his amount will remain


in effect for your lifetime. No premiums are required for continued coverage


under the plan.'" Id, at 1068.




                                          13
      Here, Perras does not allege that Coca-Cola stated in writing that his health


and life insurance would continue after three years of LTD or into retirement. In

fact, the 2010 Plan says nothing about life insurance and confirms only that that the

health insurance coverage (1) ends after three years of LTD and (2) could continue

into retirement if an employee is eligible. See 2010 Plan at 53-55. In his

Amended Complaint, Perras relies upon a single oral statement, not even attributed


to Coca-Cola, that his ancillary benefits would be transferred to a retirement plan


and would continue until his death. See Am. Compl. ^ 11 ("Around this time,

Plaintiff was orally informed that all of his ancillary benefits were transferred to a

retiree plan and would continue until his death.").


      Perras does not allege that Coca-Cola ever represented to him or to anyone


else, and certainly not in writing, that his health and life insurance benefits would

continue until his death. Rather, the May 31 Letter explained that while Perras

continued to be eligible for health and welfare benefits for three years after his

LTD effective date ofFebmary 3, 2010, Coca-Cola had, because of an


administrative error, mistakenly continued to provide those benefits beyond those


three years. See May 3 1 Letter; see also July 29 Letter. Furthermore, while Coca-


Cola mistakenly provided Perras benefits under the 2010 Plan when Perras was no

longer eligible, Perras cites no authority holding that the act of an employer


                                           14
erroneously providing benefits due to an administrative error is the functional


equivalent of a misrepresentation such that terminating those benefits in according

with the plan's express terms constitutes a breach of fiduciary duty.


      Accordingly, taking the facts as alleged by Perras as tme, the Court

concludes as a matter of law that Coca-Cola did not breach its fiduciary duties by

(1) erroneously continuing to provide Perras's benefits due to an administrative


error after they should have ceased, or (2) terminating Perras's ancillary benefits


under the 2010 Plan after he was "orally informed" by an unidentified person that

his benefits would continue until his death.

      B. Whether Coca-Cola Breached its Fiduciary Duties by Failing to
           Notify Perras of His Life Insurance Conversion Rights

      The parties agree that ERISA imposes no general duty to provide conversion


notices for life insurance policies. See Def.'s Mem. at 10-11; PL'S Resp. at 13; see


generally Fed. Ins. Co. v. Am. Home Assur. Co., 102 F. Supp. 3d 1354, 1359


(N.D. Ga. 2015) (citations omitted) (stating that ERISA does not require that an

employer provide notice to an employee about his conversion rights for life

insurance policies). Perras relies upon Estate ofMoceri v. Ratner Cos., LC, No.


2:14-cv-579-FTM-29CM, 2015 WL 1538109 (M.D. Fla. Apr. 7, 2015), for the

proposition that "even ifERISA does not itself mandate written notice of

continuance rights, an insurer must provide such notice if the policy in question so
                                          15
requires." Estate ofMoceri, 2015 WL 1538109, at *2 (citation omitted). But

Perras, like the plaintiff in Estate ofMoceri, "does not allege that the documents


governing [his] policy required [the insurer] to provide notice of continuance

rights." See id. Perras alleges that Coca-Cola generally provides terminated


employees with packages titled "Leaving the Coca-Cola Company" and "What

You Need to Know" that, among other things, explain an employee's life insurance


conversion rights. Am. Compl. ^ 20-21. In his Response, Perras admits that he


does not know "if this package constitutes or contains within it 'plan documents'


as defined by ERISA" but speculates that "it is likely that there exists summary

plan descriptions or other plan documents in this case which dictate that Defendant

must provide such notice." Pl.'s Resp. at 13. However, the Amended Complaint


does not allege that plan documents required Coca-Cola to provide Perras a life

insurance portability or conversion notice.9


      Perras also contends that even if the plan documents do not require Coca-


Cola to provide a life insurance conversion notice, "special circumstances existed




9 A plaintiff may not amend his complaint by merely including the new allegation
in a brief in response to a motion to dismiss. See Brannen v. United States, No.
4:11-CV-0135-HLM, 2011 WL 8245026, at *5 (N.D. Ga. Aug. 26, 2011) (citing
Gilmour v. Gates, McDonald & Co, 382 F.3d 1312, 1314 (llth Cir. 2004)); see
also United States ex rel. Atkins v. Mdnteer, 470 F.3d 1350, 1361-62 (11th Cir.
2006) felting Lons v. Satz, 181 F.3d 1275, 1279 (llth Cir. 1999)).

                                          16
at the time ofPerras'[s] July 29, 2016 [,] termination which gave rise to a fiduciary

duty to inform Perras fully." Pl.'s Resp. at 14. According to Perras, the special


circumstances were that Coca-Cola terminated Perras's life insurance benefits


three years late due to an administrative error, Coca-Cola knew that Perras was out


on LTD, and Coca-Cola knew that Perras was on mind-altering dmgs due to his


cancer. Id. at 14-15.


      The general rule in the Eleventh Circuit is that a fiduciary's failure to

disclose complete and accurate information in response to participants' questions is


a breach of fiduciary duty. See Hamilton v. Allen-Bradlev Co., 244 F.3d 819, 827


(11th Cir. 2001). The Amended Complaint does not allege that Perras requested

information from Coca-Cola about converting his life insurance. In the absence of


such a request, not providing information on life insurance conversion rights is


generally not a breach of fiduciary duty. See id. (citation omitted) ("It is

undisputed that Hamilton never presented a written request for the claim forms, nor


is it disputed that precedent has established that claim forms do not fall within the

category of documents covered by § 1024. Therefore, Alien did not have a

fiduciary duty to provide Hamilton with claim forms without prior proper

solicitation by Hamilton.").




                                           17
      Nevertheless, several courts, including district courts within the Eleventh


Circuit, have held that an affirmative duty to inform plan participants of material

information, outside of correcting affirmative misstatements, may arise in "special


circumstances." See Woods v. S. Co., 396 F. Supp. 2d 1351, 1377 (N.D. Ga.


2005) (citations omitted). "[T]his new affirmative duty to disclose has only been

imposed in special circumstances with a potentially extreme impact on a plan as a


whole, where plan participants generally could be materially and negatively

affected." Hill v. BellSouth Corp, 313 F. Supp. 2d 1361, 1369 (N.D. Ga. 2004)

(internal quotation marks omitted) (quoting In re Enron, 284 F. Supp. 2d 511, 559

(S.D. Tex. 2003)). "One type of special circumstance giving rise to a duty to

disclose is the fiduciary's own fraudulent misconduct." Pension and Emp. Stock


Ownership PlanAdmin. Comm. ofComty. Bancshares, Inc. v. Patterson, 547 F.


Supp. 2d 1230, 1244 (N.D. Ala. 2008). In addition, "[i]n multiple circuits, courts

have held that a fiduciary's awareness of a beneficiary's particular need triggers


additional duties to disclose." Harris v. Life Ins. Co. of N. Am., No. 19-CV-


04594-JSW, 2019 WL 6769660, at *3 (N.D. Cal. Dec. 11, 2019) (citing Fed. Ins.

Ca, 102 F. Supp. 3d at 1358-59; Eddy v. Colonial Life Ins. Co. of Am, 919 F.2d

747, 751 (D.C. Cir. 1990); Vest v. Resolute FP US, Inc, 905 F.3d 985, 987-89 (6th

Cir. 2018)).


                                          18
      In Fed. Ins. Co., a court in this district found that an employer was acting in


a fiduciary capacity when it failed to provide Mathis, an employee diagnosed with

terminal cancer who decided to retire, with notice of his conversion rights as to his

life insurance policy. Fed. Ins. Co., 102 F. Supp. 3d at 1355, 1359-60. Mathis had

basic and supplemental life insurance as part of his employee benefit program. Id.


at 1355. The employee manual in effect at the time of the employee's exit

interview stated that, when an employee terminated his employment, the human


resources manager was required to explain an employee's right to convert the life


insurance and the employee was required to sign a notice indicating that those

rights had been explained to him. Id. At the time of his exit interview, Mathis was

not advised of his right to convert his life insurance benefit. Id. Because Mathis


did not convert his group policies to individual policies, the group life insurance

lapsed one year before Mathis died, and the insurer declined Mathis's wife's

request to convert the group life insurance to individual policies. Id. at 1355-56.


The Fed. Ins. Co. parties agreed that the employer "was aware of Mr. Mathis's


medical diagnosis and reason for separation at the time of the exit interview but


failed to properly advise Mr. Mathis of his right to convert the group life insurance

policies into individual policies." Id. at 1357.




                                          19
      Like Coca-Cola does in this case, the plaintiff in Fed. Ins. Co. argued that


the employer did not breach its fiduciary duty "because there is no requirement

under ERISA that an employer provide notice to an employee about his conversion

rights for life insurance policies, as opposed to health insurance." See I(L at 1358

(citations omitted). However, the court explained that

      [w]hile [p]laintiff is correct that ERISA does not require such notice,
      that is not relevant under the holding of Eddy[, 919 F.2d 747,] which
      states that the duties of an ERISA fiduciary are not limited to those
      requirements expressly set forth in the statute. The issue is not whether
      Career Systems Development had to notify participants of life
      insurance conversion rights in the summary plan description or
      elsewhere. The critical distinction here is the fact that Career Svstems
      Development had additional specific information about Mr. Mathis that
      put them on notice that he was not a garden-variety employee
      separating his employment from the company. The company, instead,
      was aware of specific facts related to Mr. Mathis's circumstances which
      made the issue of conversion rights significant to him and, thus,
      invoked the company's fiduciary duties. There is no indication in the
      facts of [three other cases] that the plan administrator had any
      knowledge of special circumstances with respect to the individuals in
      those cases.


Id at 1359 (emphasis added). Perras contends that, just as Career Systems

Development knew that Mathis was seriously ill, Coca-Cola knew that Perras "was


seriously ill and would have a hard time purchasing new coverage" and "conveyed


no information to [Perras] at all regarding his life insurance privileges at the time

when conversion would have been possible." Pl.'s Resp. at 16.




                                          20
      Like the employer in Fed. Ins. Co., Coca-Cola failed to provide its


employee, Perras, with information about life insurance conversion.10 Perras


alleges that Coca-Cola did not provide any substantive guidance on his life

insurance and that its human resources department orally informed him "that it did

not handle the retiree plan and that he should 'look' at the retirement plan himself."

See Am. Compl. ^ 12, 22. Critical to the Fed. Ins. Co. court's holding was that


the employer "was aware of specific facts related to [the employee]'s

circumstances which made the issue of conversion rights significant to him and,


thus, invoked the company's fiduciary duties.'511 See Fed. Ins. Co., 102 F. Supp.




10 Perras alleges that Coca-Cola, through its third-party administrator, generally
provides terminated employees with packages titled "Leaving the Coca-Cola
Company" and "What You Need to Know" that, among other things, explain an
employee's life insurance conversion rights. See Am. Compl. ^ 20-21. Perras
"obtained a page recently from a former employee" of Coca-Cola and submitted it
with his Response "for illustrative purposes only." See Pl.'s Resp. at 13 & Ex. 1.
Exhibit 1 states: "If you do not receive a notice of conversion rights at least 15
days before the end of [the 60-day timeframe to apply to the insurance carrier for
conversion], the conversation period will be extended. You will have 15 days from
the conversion notice date to apply." Id. at Ex. 1 . Perras alleges that he did not
receive the package or any substantive guidance concerning life insurance from
Coca-Cola. Am. Compl. ^ 22. Thus, even if Exhibit 1 accurately reflects the
current information that Coca-Cola generally provides to terminated employees, it
does not indicate that Coca-Cola represented anything to Perras about converting
his life insurance.


n Coca-Cola contends that Fed. Ins. Co. is distinguishable because "the parties
stipulated that the alleged ERISA fiduciary had undertaken a contractual duty to
provide conversion notices." Def.'s Reply at 11 (citing Fed. Ins. Co., 102 F. Supp.

                                           21
3d at 1359. Accepting Perras's well-pleaded factual allegations and all reasonable

inferences therefrom as true, just as the employer in Fed. Ins. Co. was aware of


Mathis's cancer diagnosis, Coca-Cola was aware that Perras became disabled due


to cancer. See Am. Compl. ^ 5. This case is different from Fed. Ins. Co. in that


Perras did not have an exit interview Coca-Cola that was "focused on [his] medical

needs and health insurance." See Fed. Ins. Co., 102 F. Supp. 3d at 1355.

                               k

However, Perras had no opportunity for such an interview because of the special


circumstance present here and not in Fed. Ins. Co.: Coca-Cola continued to provide


Perras with benefits due to an administrative error.


         According to the May 3 1 Letter, Coca-Cola terminated Perras on July 29,


2016. Am. Compl. ^ 27; May 31 Letter. Perras attempted to covert his life

insurance within sixty days of his termination date, "within the normal time frame




3d at 1355). Perras does not allege that Coca-Cola's policies required it to provide
him with a life insurance conversion notice. See Am. Compl. ^ 20-21. However,
it is not evident from the Fed. Ins. Co. opinion whether the fact that the human
resources manager was required by the employee manual to explain an employee's
right to convert life insurance was determinative of the court's holding. See Fed.
Ins. Co., 102 F. Supp. 3d at 1359 n.2 ("Finally, the court notes that the extent of
information an employer needs to provide to an employee might be impacted by
language in the plan documents. Plaintiff, here, however, has not provided to the
court any information about what was contained in the summary plan description
or the plan documents themselves."). Thus, at this stage in the proceedings, the
Court does not find that the absence of such a requirement here is fatal to Perras's
claim.


                                          22
for making an application to convert insurance." Am. Compl. ^ 26, 28. Nothing


in the Amended Complaint indicates that Perras was aware, before receiving Coca-

Cola's May 31 Letter, that his benefits should have ended earlier. Coca-Cola

provided Perras with life insurance coverage when he was ineligible for benefits,

after he was on LTD for three years. See id^ ^ 13. Due to Coca-Cola's


administrative error, Perras was unable to covert his life insurance. See id. ^ 31.


      Based on the allegations in the Amended Complaint, Coca-Cola knew that

Perras was disabled, it is reasonable to infer that Coca-Cola knew that this was due


to cancer, and Coca-Cola knew that it had erroneously continued Perras's benefits.


It is also reasonable to infer that, as the employer who sponsored Perras's benefits


and created guides for terminated employees that included information about life

insurance conversion, Coca-Cola knew that Perras's conversion rights would be


impacted by its error. Thus, Coca-Cola was "aware of specific facts related to


[PerrasJ's circumstances which made the issue of conversion rights significant to

him and, thus, invoked the company's fiduciary duties." See generally Fed. Ins.


Co., 102 F. Supp. 3d at 1359. These "special circumstance [s]" created an


affirmative duty on Coca-Cola to disclose information about life insurance


conversation to Perras. See generally Woods, 396 F. Supp. 2d at 1377. Accepting


the well-pleaded factual allegations and all reasonable inferences from them as


                                          23
true, the Amended Complaint states a claim for breach of fiduciary duty because


Coca-Cola failed to inform Perras of his life insurance conversion rights having

been aware of the special circumstances involving Perras. See Fed. Ins. Co., 102


F.Supp. 3d at 1359-60.

IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendant the Coca-

Cola Company's Motion to Dismiss Plaintiffs Amended Complaint [Doc. 12] is

DENIED.

      IT IS SO ORDERED this 77-^-day of January, 2020.




                                      MARKH.COHEN
                                      United States District Judge




                                        24
